Citation Nr: 9904661	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-17 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318 (West 
1991).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The appellant and her son
ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.  The veteran died in January 1976.  The 
appellant is the veteran's widow.  In July 1977 the Board 
denied service connection for cause of the veteran's death.  
In October 1996 the appellant filed a claim for DIC benefits 
pursuant to 38 U.S.C.A. § 1318.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision of the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to DIC 
benefits under 38 U.S.C.A. § 1318.  The notice of 
disagreement was submitted in December 1996.  The statement 
of the case was issued in January 1997.  The Board notes that 
the appellant testified at a hearing before a local hearing 
officer in February 1997, the appellant's testimony, when 
reduced to writing, constituted a valid substantive appeal as 
to the issue on appeal.  Tomlin v. Brown, 5 Vet. App. 355, 
357 (1993). 


REMAND

The appellant claims that she is entitled to DIC benefits 
pursuant to 38 U.S.C.A. § 1318, based essentially on the 
contention that the veteran was entitled to receive a TDIU 
rating, continuously, for over ten years preceding his death.  
38 U.S.C.A. § 1318 provides for payment of DIC "in the same 
manner as if the veteran's death were service-connected" if 
he was "in receipt of or entitled to receive" compensation 
for service-connected disability that was continuously rated 
totally disabling for 10 years preceding death.  The Board 
finds that based on recent caselaw pertaining to DIC claims 
under 38 U.S.C.A. § 1318, a remand is necessary for the RO to 
readjudicate the appellant's claim for these benefits.

The record reflects that by December 1965 rating decision, 
the veteran was granted a total disability rating based on 
individual unemployability (TDIU), effective from November 
30, 1965.  By March 1967 rating decision, the RO terminated 
entitlement to TDIU, effective May 31, 1967, due to a finding 
that the veteran was employed 5 days a week and 8 hours per 
day.  In February 1968 the veteran reported that he had 
terminated his employment, effective July 15, 1967, and had 
been unable to work since that time.  By April 1968 rating 
decision, the RO reinstated the veteran's' TDIU, effective 
July 15, 1967.  TDIU remained in effect until the veteran's 
death in January 1976.   

In Green v. Brown, 10 Vet. App. 111 (1997), 38 C.F.R. § 
3.22(a) [implementing 38 U.S.C.A. § 1318] was interpreted as 
allowing a survivor "the right to attempt to demonstrate 
that the veteran hypothetically would have been entitled to 
receive a different decision on a service-connection-related 
issue . . . based on evidence in the veteran's claim file or 
VA custody prior to the veteran's death and the law then or 
subsequently made retroactively applicable."  

Subsequently, the Court issued an opinion DIU 
benefits effective in May 1983 and a March 1984 Board 
decision confirmed the termination of TDIU benefits.  The 
Court addressed the question of whether the "entitled to 
receive" language of § 1318(b) and 38 C.F.R. § 3.22 and the 
Court's analysis of that language in Green, resulted in the 
appellant's being able to bypass the 1984 final Board 
decision finding that the veteran was not then entitled to 
TDIU.  The Court noted that the appellant's § 1318 claim was 
first raised in October 1991 and that at the time of her 
claim 38 C.F.R. § 19.196 provided, "Issues involved in a 
survivor's claim for benefits will be decided without regard 
to any prior disposition of those issued during the veteran's 
lifetime."  38 C.F.R. § 19.196 (1991).  The Court noted that 
that regulation was replaced effective on March 4, 1992 by 
the promulgation of § 20.1106 which provides that "[e]xcept 
with respect to benefits under the provisions of 38 U.S.C. § 
1318 . . .issues involved in a survivor's claim for death 
benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime.  
38 C.F.R. § 20.1106 (1998).  In Carpenter, the Court held 
that the appellant was entitled to adjudication of her § 1318 
claim under the law and regulation in effect when she brought 
her claim and remanded the case for adjudication of the § 
1318 "entitled to receive" DIC claim under Green without 
regard to any prior disposition of the issues during the 
veteran's lifetime pursuant to 38 C.F.R. § 19.196 (1991).

Subsequently, the Court issued a decision in Hix v. West, No. 
97-327 (U.S. Vet. App. Jan. 26, 1999) which dealt with a 
claim for DIC benefits under 38 U.S.C.A. § 1311(a)(2), which 
provided for enhanced DIC benefits if the veteran was, for 
eight continuous years up until the time of death "in 
receipt of or entitled to receive" a total disability 
rating.  The Court noted that both 38 U.S.C.A. § 1311(a)(2) 
and 1318(b) used essentially the same phrase of "in receipt 
of or was entitled to receive."  The Court noted that the 
meaning of "was in receipt of or was entitled to receive" 
as interpreted in the Green case to mean that a claimant for 
DIC benefits under 38 U.S.C.A. § 1318 is entitled to a 
determination of whether the deceased veteran, prior to 
death, hypothetically would have been entitled to receive an 
award of service connection and an assignment of a total 
disability rating so as to qualify under that statute, also 
applied to 38 U.S.C.A. § 1311.  The Court also noted that, 
"[i]t is now well settled that the phrase 'in receipt of or 
entitled to receive,' used to ascertain entitlement to DIC 
benefits under section 1318(b), entitles the claimant to 
obtain a determination of whether the deceased veteran, prior 
to death, hypothetically would have been entitled to receive 
an award of service connection and an assignment of a total 
disability rating so as to qualify under that statute."  

In this case, it appears that the RO denied the appellant's 
claim on the sole basis that the veteran was not receiving a 
total disability rating for ten continuous years prior to his 
death.  The RO should have also considered whether the 
deceased veteran "was entitled to receive" a total 
disability rating for his disability for ten continuous years 
prior to the time of his death.  As noted above, the claimant 
must be afforded the opportunity to attempt to demonstrate 
that the veteran hypothetically would have been entitled to 
receive a different decision, and the claimant is also 
entitled to obtain a determination of whether the deceased 
veteran, prior to death, hypothetically would have been 
entitled to receive an assignment of a total disability 
rating so as to qualify under 38 U.S.C.A. § 1318.

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The appellant must be afforded the 
opportunity to attempt to demonstrate 
hypothetically that the veteran would 
have been entitled to receive a TDIU for 
10 years before death based on evidence 
in the claims file or VA custody prior to 
the veteran's death.

2.  The RO must then readjudicate the 
appellant's claim of entitlement to DIC 
benefits under the provisions of 38 
U.S.C.A. § 1318 with consideration given 
to all of the evidence of record at the 
time of the veteran's death.  The RO's 
decision must be within the analytical 
framework provided in Green, Carpenter, 
and Hix, supra.  If the claim remains 
denied, the appellant and her 
representative should be provided an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, the claim should be returned to the Board for 
further review.  No action is required of the appellant 
unless she receives further notice. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	E.M. KRENZER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1998), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).
CARBONE


- 6 -
